UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30,2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 35-2293957 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 607 Lakeside Drive, Southampton, Pennsylvania 18966 (Address of principal executive offices) (215) 364-4059 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [ ] Smallerreporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As ofNovember 12, 2010, 1,102,336shares of common stock were issued and outstanding. INDEX PART I - FINANCIAL INFORMATION Page Item 1: Financial Statements: Consolidated Balance Sheets as ofSeptember 30, 2010 and December 31, 2009 (Unaudited) 1 Consolidated Statements of Income for the Three and Nine Months EndedSeptember 30, 2010 and 2009 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for the NineMonths Ended September 30, 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months EndedSeptember 30, 2010 and 2009 (Unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3: Quantitative and Qualitative Disclosures About Market Risk 29 Item 4: Controls and Procedures 29 PART II - OTHER INFORMATION Item 1: Legal Proceedings 30 Item 1A: Risk Factors 30 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 4: (Removed and Reserved) 31 Item 5: Other Information 31 Item 6: Exhibits 31 SIGNATURES PART I ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At September 30, At December 31, Assets (In thousands, except share data) Due from banks, non-interest-bearing $582 Due from banks, interest-bearing 4,838 Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale, at fair value(cost-2010 $3,277; 2009 $1,001 Mortgage-backed securities held to maturity (fair value-2010 $6,643; 2009 $8,142) Loans receivable, net of allowance for loan losses (2010 $921; 2009 $835) 72,728 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Premises and equipment, net Other real estate owned Prepaid expenses and other assets Total Assets $102,198 $93,937 Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing $79,139 $68,252 Federal Home Loan Bank advances 5,600 6,850 Other borrowings 428 442 Accrued interest payable 103 117 Advances from borrowers for taxes and insurance 479 763 Accrued expenses and other liabilities 252 Total Liabilities 86,001 76,551 Stockholders’ Equity Preferred stock– $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued; 1,112,336 and 1,299,712 outstanding at September30, 2010 and December 31, 2009, respectively 14 14 Additional paid-in capital 13,442 Treasury stock, at cost: 2010 276,289 shares; 2009 88,913 shares (2,443) (735) Unallocated common stock held by: Employee StockOwnership Plan (ESOP) (831) (883) Recognition & Retention Plan Trust (RRP) (360) (440) Accumulated other comprehensive income 20 1 Retained earnings 5,987 Total Stockholders' Equity 16,197 17,386 Total Liabilities and Stockholders’ Equity $102,198 $93,937 See accompanying notes to unaudited consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three For the Nine Months Ended Months Ended September 30, September 30, Interest Income (In thousands, except for share data) Loans receivable, including fees $ Short-term investments and investment securities Total Interest Income Interest Expense Deposits Federal Home Loan Bank and other borrowings 67 75 Total Interest Expense Net Interest Income Provision for Loan Losses 29 44 86 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking fees 71 39 39 Other fees and services charges 13 10 36 54 Other 5 15 29 15 Total Non-Interest Income 89 64 Non-Interest Expense Salaries and employee benefits Directors' fees and expenses 51 63 Occupancy and equipment 49 41 87 Professional fees 84 58 FDIC deposit insurance assessment 38 48 Other real estate owned expense 72 24 98 97 Advertising 15 3 44 9 Other 46 37 99 Total Non-Interest Expense Income before Income Taxes Income Taxes 89 Net Income $ Earnings per share - basic $ Average shares outstanding - basic Earnings per share - diluted $ Average shares outstanding - diluted See accompanying notes to unaudited consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statement of Stockholders' Equity (Unaudited) NineMonths EndedSeptember 30, 2010 Unallocated Common Stock Common Accumulated Number of Additional Stock Held Other Total (In thousands, except share Shares Paid-in Treasury by Benefit Comprehensive Retained Stockholders' data) Outstanding Amount Capital Stock Plans Income Earnings Equity BALANCE – DECEMBER 31, 2009 1,299,712 $ 14 $ 13,442 $ (735
